El Juez Asociado Sr. Wole,
emitió la opinión del tribunal.
Norval P. Nichols, dueño de una finca sobre la cual se ins-cribió una hipoteca, trata de cancelar dicha hipoteca. El deu-dor y su esposa otorgaron originalmente tres pagarés garan-*299tizados con dicta hipoteca. Los pagarés se libraron a favor de E. L. Mudge, quien los endosó al American Colonial Bank en posesión del cual fueron satisfechos. La objeción que se hace a la cancelación es que siendo casado E. L. Mudge no consta el consentimiento de la Sra. .Mudge para el endoso. El registrador invoca el artículo 159, 1328 y otros del Código Civil.
El artículo 153 de la Ley Hipotecaria prescribe lo si-guiente :
“Art. 153. — En la hipoteca constituida para garantir obligaciones transferibles por endoso o títulos al portador, cuando se enajene o ceda el derecho hipotecario, se entenderá éste transferido con la obli-gación o con el título sin necesidad de dar de ello conocimiento al deudor ni de hacerse constar la transferencia en el Registro.”
Este artículo hace claramente innecesaria la inscripción de la transferencia de la obligación garantizada. Siendo esto así parece inferirse que el registrador no está en la nece-sidad de investigar sobre la naturaleza de la transferencia con tal que la deuda haya sido debidamente cancelada. E. L. Mudge como representante de la sociedad conyugal tenía un perfecto derecho para traspasar o endosar los pagarés al American Colonial Bank. Este último adquirió un título completo a dichos pagarés. El deudor estaba obligado a pagar los pagarés al dueño y tenedor de los mismos y a nadie más. Satisfecha la deuda tenía el deudor derecho a la can-celación. Sostener otra cosa es anular no solo el espíritu sino, creemos, la letra del artículo 153 de la Ley Hipotecaria, supra. Su propósito evidente fué favorecer la libre tras-misión de pagarés y otras obligaciones semejantes aun es-tando garantizados por hipoteca. Véase a Morell, Comenta-rios a la Ley Hipotecaria, tomo IV, página 251. La Sra. Mudge está enteramente impedida para quejarse de los actos de su esposo y cualquier supuesto derecho en ella es suma-mente académico en vista del derecho del deudor.
*300Debe revocarse la nota del registrador y verificarse la cancelación.

Revocada la nota recurrida y ordenado se ve-rifique la cancelación interesada.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Aldrey, Hutcbison y Franco Soto.